DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

This Office Action is responsive to Applicant's amendment filed on 16 November 2020.  Applicant’s amendment on 16 November 2020 amended Claims 1, 17.  Currently Claims 1-3, 8-19 are pending and have been examined.  Claims 4-7 were previously withdrawn.  The Examiner notes that the 101 rejection has been maintained.  

Response to Arguments

Applicant's arguments filed 16 November 2020 have been fully considered but they are not persuasive.

The Applicant argues on pages 12-14 that “as recited in the specification of the present application the disclosed invention is directed to a method for improving the accuracy of calendar data management”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner points out that as provided in the previous Office Action as drafted, the claim recites the limitation of managing calendar data which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in 

The Applicant argues on pages 14-16 that “as recited in the claims, the server stores a corresponding relationship between user accounts and the subscribed account and acquires the second user account associated with the first user account… the client terminals and the server 
The Examiner respectfully disagrees.
In response to the arguments the Examiner points out that while the Applicant argues the system should be looked at as a whole, the Examiner has evaluated the system as a whole.  Specifically the Applicant alludes to the fact that there may be some technical improvement or improvement to the technology based on the combination of the terminals and servers specific to this application, but that is not clear.  As is viewed by the claims and specification it is still viewed by the Examiner that what is being claimed is merely the utilization of generic computing devices to perform an abstract idea of data collection, analysis, and displaying of certain results.  Therefore as noted above these claims are viewed as a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images).  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.  

The same analysis applies here in 2B, i.e., the mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  The rejection is therefore maintained.

The remaining Applicant's arguments filed 16 November 2020 have been fully considered but they are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 8-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of managing calendar data including shared calendar data distributed to and modified by multiple users. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-3 and 8-19) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-3, and 8-16) is/are directed to a method, claim(s) (17) is/ are directed to a server, and claims(s) (18 and 19) is/are directed to a terminal and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-3 and 8-19 recite(s) a mental process. Specifically the independent claims 1, 8, 15, 17, 18, and 19 recite a mental process: as drafted, the claim recites the limitation of managing calendar data which is a process that, under its broadest reasonable interpretation, covers 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally the data receiving, acquiring, storing, pushing, and acquiring steps required to use the managing do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a processor and memory is used to perform the managing steps.  The processor and memory in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the managing of calendar data). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): receiving shared calendar data, acquiring a second user account, stored server data, pushing the shared calendar data, acquiring a second user account, acquiring the subscribed account, acquiring another user account taking said another user account and pushing a shared calendar using a processor and memory performs the managing step. The managing step is recited at a high level of generality (i.e., as a general means of collecting calendar data and transferring managed calendar data for use in the manage step), 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a 

For further clarification the Examiner points out that the claim(s) 1-3 and 8-19 recite(s) managing calendar data, receiving shared calendar, acquiring a second user account, storing in the server, pushing the shared calendar data, acquiring a second user account, acquiring the subscribed account, acquiring another user account, taking said another user account, pushing the shared calendar which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for managing, receiving, acquiring, pushing, storing, pushing the shared calendar which is the abstract idea steps of valuing an idea (managing calendar data including shared calendar data distributed to and modified by multiple users) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. to managing calendar data including shared calendar data distributed to and modified by multiple users).  Using a computer to receiving, acquiring, pushing, storing, taking, and pushing the data resulting from the mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The managing calendar data would clearly be to a mental activity that a company would go through in order to manage multiple people’s calendars in one calendar (i.e. an administrator 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 13 and 16 recite limitations which further limit the claimed analysis of data.

Claims 2, 9-12, 14 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Mitchell which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 3 recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on managing calendar data.  This is not a technical or technological problem but is rather in the realm of calendaring and therefore an abstract idea.

Step 2B

The claim(s) 1-3 and 8-19 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (U.S. Patent Publication 2013/0036369 A1) (hereafter Mitchell) in view of Hollars et al. (U.S. Patent Publication 2011/0270719 A1) (hereafter Hollars).

Referring to Claim 1, Mitchell teaches a method for managing calendar data, said method comprising:

receiving shared calendar data distributed by a first calendar client terminal, the shared calendar data being obtained by the first calendar client terminal modifying original calendar data displayed on the first calendar client terminal, wherein the first calendar client terminal is a calendar client terminal logged in with a first user account (see; par. [0049] of Mitchell teaches using a computer (i.e. terminal), par. [0007]-[0008] by a user (i.e. first user) the management of a calendar that is connected to a shared calendar as part of, par. [0046] an automatic organizing and managing calendar and events information of multiple users (i.e. including a first user) where the data can be presented fig. 17 for a user to view and interact with).

pushing the shared calendar data to a second calendar client terminal so that the second calendar client terminal can update second original calendar data with the shared calendar data, the second original calendar data being obtained by the second calendar client terminal adding corresponding event data to a designated date page on a calendar interface displayed on the second calendar client terminal, wherein the second calendar client terminal is a calendar client terminal logged in with the second user account (see; par. [0050] of Mitchell teaches pushing a shared calendar to multiple other users in order to, par. [0066]-[0069] update and propagate calendar data across linked calendars by modifying multiple aspects of the users calendar, fig. 13 provides an example of a user on display making changes to an event of a calendar that will be propagated and then pushed to other users.  Paragraph [0046] supports the fact that there are multiple distinct user accounts that can interact with the shared calendar where the user can make individual changes on their own screen of their computer (i.e. client terminal).

Mitchell does not explicitly disclose the following limitation, however,

Hollars teaches acquiring a subscribed account to which the first user account subscribes according to a corresponding relationship, stored in the server, between user accounts and the subscribed account (see; par. [0041] of Hollars teaches the collecting (i.e. acquiring) of subscriber data over a network, par. [0043] and par. [0046] where the data acquired over the 
	Acquiring another user account which subscribes to the subscribed account according to the corresponding relationship, stored in the server, between the user accounts and the subscribed account, said another user account being a user account other than the first user account (see; par. [0041] of Hollars teaches the collecting (i.e. acquiring) of subscriber data over a network, par. [0043] and par. [0046] where the data acquired over the network assesses the relationship between subscribers with relationships of the subscribers (i.e. other subscriber account, par. [0008] stored on a server, and par. [0052] discloses that posting from a first user to a second profile where the post includes a second identifier to identify the second subscriber (i.e. other than the first user account)), and
	Taking said another user account as a second user account (see; par. [0052] of Hollars discloses that posting from a first user to a second profile where the post includes a second identifier to identify the second subscriber (i.e. second user account), and

The Examiner notes that Mitchell teaches similar to the instant application teaches managing event related information including integrating public and private calendars of multiple users.  Specifically, Mitchell discloses the linking of event and calendar data from multiple user calendars including so that updates and events are automatically reflected it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hollars teaches network marketing over social networks that includes the linking of subscriber data including calendar data and as it is comparable in certain respects to Mitchell which linking of event and calendar data from multiple user calendars including so that updates and events are automatically reflected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Mitchell discloses the linking of event and calendar data from multiple user calendars including so that updates and events are automatically reflected.  However, Mitchell fails to disclose claim acquiring a subscribed account to which the first user account subscribes according to a corresponding relationship, stored in the server, between user accounts and the subscribed 

Hollars discloses acquiring a subscribed account to which the first user account subscribes according to a corresponding relationship, stored in the server, between user accounts and the subscribed account, acquiring another user account which subscribes to the subscribed account according to the corresponding relationship, stored in the server, between the user accounts and the subscribed account, said another user account being a user account other than the first user account, and taking said another user account as a second user account.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Mitchell the acquiring a subscribed account to which the first user account subscribes according to a corresponding relationship, stored in the server, between user accounts and the subscribed account, acquiring another user account which subscribes to the subscribed account according to the corresponding relationship, stored in the server, between the user accounts and the subscribed account, said another user account being a user account other than the first user account, and taking said another user account as a second user account as taught by Hollars since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Mitchell and Hollars teach the collecting and analysis of data in order to link data between user calendars for management of resources and they do not contradict or diminish the other alone or when combined.


Referring to Claim 2, see discussion of claim 1 above, while Mitchell in further view of Hollars teaches the method above, Mitchell further disclose a method having the limitations of:

the original calendar data is obtained by the first calendar client terminal updating first original calendar data with third calendar data, the third calendar data is obtained by a third calendar client terminal adding corresponding event data to a designated date page on a calendar interface displayed on the third calendar client terminal and distributed to a server for the server to push the third original calendar data to the first calendar client terminal (see; Figure 13 of Mitchell teaches an example of updating an event on a display for updating an existing calendar data of one of multiple calendar events (i.e. third calendar data) including date and time, par. [0066]-[0069] where the data can be updated and propagated across linked calendars where the information can be par. [0055] pushed to multiple different users on different devices so as to fully update and propagate all the calendar data).

the first original calendar data is obtained by the first calendar client terminal adding corresponding event data to a designated date page on a calendar interface displayed on the first calendar client terminal (see; Figure 3 shows an example of an original calendar with a popup allowing for the adding of event data, Figure 13 then provides an example of the popup of the modification of an event including making changes based on the date which provides a figure 17 updated calendar).

the original calendar data contains date data and event data, and the event data indicates an event occurring on a date corresponding to the date data (see; Figure 12 of Mitchell teaches an example of adding a new (i.e. original) calendar data which contains a place for inputting time, date, event data, where the event provides different activities that are available for the event at that date).

before receiving the shared calendar data distributed by a first calendar client terminal, the method further comprises: (see; Figure 12 of Mitchell teaches an example of a user that has created a new (i.e. original) calendar event before submitting it for shared review).

receiving the third original calendar data distributed by the third calendar client terminal, the third calendar client terminal is logged in with a user account associated with the first user account (see; par. [0078] of Mitchell teaches collecting in real time indexing of multiple calendar data from multiple users (one, two or three users)).

pushing the third original calendar data to the first calendar client terminal (see; par. [0050] of Mitchell teaches pushing calendar information to other users as part of a many to many user relationship of the calendar, and par. [0066]-[0069] updating and propagating calendar data to multiple users).


Referring to Claim 3, see discussion of claim 1 above, while Mitchell in further view of Hollars teaches the method above, Mitchell further disclose a method having the limitations of:

the original calendar data is obtained by the first calendar client terminal adding corresponding event data to a designated date page on a calendar interface displayed on the first calendar client terminal (see; figure 30 of Mitchell teaches an example of loading event options when creating a first calendar by a user for a specific event scheduled for a specific time figure 27 provides an example of events on a specific time and date).

the original calendar data contains date data and the event data, and the event data indicates an event occurring on a date corresponding to the date data (see; Figure 27 of Mitchell teaches an example of events available at a time and date for adding to calendar (i.e. all events at specific times and dates)).


Referring to Claim 8, Mitchell in further view of Hollars teaches a method for managing calendar data.  Claim 8 recites the same or similar limitations as those addressed above in claim 1, Claim 8 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception;

Displaying, by the first calendar client terminal, original calendar data (see; par. [0006] of Mitchell teaches displaying an original or first calendar data at a user interface (i.e. terminal) to be compared with other calendar data).

Receiving, by the first calendar client terminal, an updating instruction for updating the original calendar data (see; par. [0006]-[0007]  of Mitchell teaches a receiving a request to modify calendar data (i.e. updating instructions) that was previously displayed as an original calendar date for an event).

According to the updating instruction, modifying, by the first calendar client terminal, a component of the original calendar data which is instructed by the updating instruction, to obtain shared calendar data (see; par. [0071] of Mitchell discloses an automatic updating to shared calendars and events, which par. [0103]-[0105] follows a set of restrictions (i.e. instruction) on how to manage the control of the updating to the calendars and events). 

Wherein the second user account is associated with the first user account according to a corresponding relationship, stored in the server, between user accounts comprising the first user account and the second user account and a subscribed account, so that the server pushes the shared calendar data to the second calendar client terminal through (see; Figure 15, par. [0046], and par. [0066]-[0069] of Mitchell teaches collecting information from many users in a many to many shared calendar (i.e. second user) where the calendar information is updated and propagated to handle the multiple calendar entries based on the relationship to the other users as part of the shared calendar).

pushing the shared calendar data to the second calendar client terminal (see; par. [0050] of Mitchell teaches the pushing of a shared calendar data to multiple different computing devices including, the par. [0066] updating and propagating of calendar data to multiple users).


Referring to Claim 9, see discussion of claim 8 above, while Mitchell in further view of Hollars teaches the method above, Mitchell further disclose a method having the limitations of:

according to the updating instruction, modifying a component of the original calendar data which is instructed by the updating instruction to obtain shared calendar data comprises (see; Figure 13 of Mitchell teaches an example of updating event information used for the changing of an initial calendar entry, where the information is updated and propagated par. [0066] to multiple users).

displaying a prompt message for prompting a user to modify the component in the original calendar data which is instructed by the updating instruction (see; Figure 13 of Mitchell teaches an example of displaying a prompt for a user to modify an initial calendar entry).

upon receiving a confirmation instruction for confirming modification which is triggered by the user, modifying the component in the original calendar data which is instructed by the updating instruction (see; figure 13 of Mitchell teaches that after a modification to an existing calendar through a displayed screen, the par. [0096]-[0097] modifying of an original calendar based on the update provided).


Referring to Claim 10, see discussion of claim 8 above, while Mitchell in further view of Hollars teaches the method above, Mitchell further disclose a method having the limitations of:

the original calendar data contains date data and event data, and the event data indicates an event occurring on a date corresponding to the date data (see; figure 30 of Mitchell teaches an example of loading event options when creating a first calendar by a user for 

according to the updating instruction, modifying a component of the original calendar data which is instructed by the updating instruction to obtain shared calendar data comprises (see; Figure 13 of Mitchell shows an example of modifying an initial calendar data, where par. [0066] discloses updating event data to the calendar and par. [0071]-[0072] discloses modifying and updating events of multiple user’s calendars).

modifying at least one of the date data and the event data according to the updating instruction (see; Figure 13 of Mitchell teaches an example of a screen to modify a calendar entry, where par. [0071] discloses an auto update including time and date, and provides this data to par. [0100]-[0102] is shared to a system that shares calendar to data to multiple calendars).


Referring to Claim 11, see discussion of claim 8 above, while Mitchell in further view of Hollars teaches the method above, Mitchell further disclose a method having the limitations of:

receiving third original calendar data pushed by the server (see; par. [0050] the pushing of shared calendar data from multiple computing devices including the, par. [0066]-[0069] discloses the updating and propagating of calendar data to multiple users).

wherein the third original calendar data is obtained by a third calendar client terminal adding corresponding event data to a designated date page on a calendar interface displayed on the third calendar client terminal and distributed to a server for the server, and the third calendar client terminal is logged in with a user account associated with the first user account (see; par. [0066]-[0069] of Mitchell teaches the updating and propagating of multiple shared calendars to multiple users (i.e. third calendar) which updated includes event 


Referring to Claim 12, see discussion of claim 11 above, while Mitchell in further view of Hollars teaches the method above, Mitchell further disclose a method having the limitations of:

updating first original calendar data with the third original calendar data, to obtain the original calendar data (see; par. [0066]-[0069] of Mitchell teaches the many to many relationship between shared for the updating and propagating shared calendar data of multiple users calendars (i.e. third calendar)).

wherein the first original calendar data is obtained by the first calendar client terminal adding corresponding event data to a designated date page on a calendar interface displayed on the first calendar client terminal (see; Figure 13 of Mitchell teaches an example of updating or modifying the events of a calendar entry, which is also seen in par. [0153] in the modifying the event of calendars, where a user can par. [0162] calendar creating, figure 30 provides event options added for events as part of a calendar entry, and can be par. [0086] creates events based on parameters from new calendar entries).


Referring to Claim 13, see discussion of claim 12 above, while Mitchell in further view of Hollars teaches the method above, Mitchell further disclose a method having the limitations of:

replacing the first original calendar data with the third original calendar data, to obtain the original calendar data (see; Figure 13 of Mitchell teaches an example of updating 

incorporating the third original calendar data into the first original calendar data, to obtain the original calendar data (see; Figure 13 of Mitchell teaches an example of modification of an initial calendar, par. [0086] creates events based on parameters for new calendar entries, par. [0153] the modifying of the event of a calendar, and figure 30 provides event options added for events as part of a calendar entry).


Referring to Claim 14, see discussion of claim 8 above, while Mitchell in further view of Hollars teaches the method above, Mitchell further disclose a method having the limitations of:

adding corresponding event data to a designated date page on a calendar interface displayed on the first calendar client terminal, to obtain the original calendar data (see; figure 29 teaches an example of selecting possible events at a particular time (i.e. adding event data), and figure 30 discloses an example of selecting events options for events (i.e. designated data page), where figure 13 provides an example of modifying calendar data) and par. [0153] further provides the modifying of the event of a calendar)


Referring to Claim 15, Mitchell in further view of Hollars teaches a method for managing calendar.  Claim 15 recites the same or similar limitations as those addressed above in claim 1 and 8, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1 and 8.

Receiving, by the second calendar client terminal, shared calendar data pushed by a server, the shared calendar data being pushed by the server after the server receives the shared calendar data distributed by a first calendar client terminal, the second calendar client terminal being a calendar client terminal logged in with a second user account, the first calendar client terminal being a calendar client terminal logged in with a first user account, and the shared calendar data being obtained by the first calendar client terminal modifying original calendar data displayed on the first calendar client terminal (see; par. [0049] of Mitchell teaches using a computer (i.e. terminal), par. [0007]-[0008] by a user (i.e. first user) the management of a calendar that is connected to a shared calendar as part of, par. [0046] an automatic organizing and managing calendar and events information of multiple users (i.e. including a first user) where the data can be presented fig. 17 for a user to view and interact with).

Updating, by the second calendar client terminal, a second original calendar data with the shared calendar data, the second the original calendar data being obtained by the second calendar client terminal adding corresponding event data to a designated date page on a calendar interface displayed on the second calendar client terminal (see; par. [0066]-[0069] of Mitchell teaches the collecting of user information from the one of many to many relationship of users, par. [0166] where the users can be grouped based on stored relationships as well as par. [0115] assigning calendars to groups (i.e. assigning different users to different groups as part of different shared calendars, par. [0208] using a server to store data, this relationship can be witnessed in par. [0054] which provides that calendars can be grouped to better enable the user to identify particular calendars which is seen as an acquiring data based on a relationship that is previously stored, and again par. [0094] provides the specifying of groups of users or categories of users based on characteristics which is viewed as a relationship with respect to the users and calendar events).

Wherein the second user account is associated with the first user account according to a corresponding relationship, stored in the server, between user accounts comprising the first user account and the second user account and a subscribed account, so that the server pushes the shared calendar data to the second calendar client terminal through (see; Figure 

acquiring another user account which subscribes to the subscribed account according to the corresponding relationship, stored in the sever, between the user accounts and the subscribed account, said another user account being a user account other than the first user account (see; par. [0066]-[0069] of Mitchell teaches the collecting of user information from the one of many to many relationship of users, par. [0166] where the users can be grouped based on stored relationships as well as par. [0115] assigning calendars to groups (i.e. assigning different users to different groups as part of different shared calendars, par. [0208] using a server to store data, this relationship can be witnessed in par. [0054] which provides that calendars can be grouped to better enable the user to identify particular calendars which is seen as an acquiring data based on a relationship that is previously stored, and again par. [0094] provides the specifying of groups of users or categories of users based on characteristics which is viewed as a relationship with respect to the users and calendar events). 


	Referring to Claim 16, see discussion of claim 15 above, while Mitchell in further view of Hollars teaches the method above Claim 16 recites the same or similar limitations as those addressed above in claim 13, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 13.

	Referring to Claim 17, Mitchell in further view of Hollars teaches a server for managing calendar data.  Claim 17 recites the same or similar limitations as those addressed above in claim 1, and 15.  Claim 17 is therefore rejected for the same reasons as set forth above in claim 1, and 15, except for the following noted exception.

a processor (see; par. [0207]-[0208] of Mitchell teaches a processor).

a memory for storing instructions executable by the processor (see; par. [0210] of Mitchell teaches a computer readable medium).

wherein the processor is configured to perform (see; par. [0209] of Mitchell teaches the execution of a processor to manage shared calendars).

receiving shared calendar data distributed by a first calendar client terminal, the shared calendar data being obtained by the first calendar client terminal modifying original calendar data displayed on the first calendar client terminal, wherein the first calendar client terminal is a calendar client terminal logged in with a first user account (see; par. [0049] of Mitchell teaches using a computer (i.e. terminal), par. [0007]-[0008] by a user (i.e. first user) the management of a calendar that is connected to a shared calendar as part of, par. [0046] an automatic organizing and managing calendar and events information of multiple users (i.e. including a first user) where the data can be presented fig. 17 for a user to view and interact with).

pushing the shared calendar data to a second calendar client terminal so that the second calendar client terminal can update second original calendar data with the shared calendar data, the second original calendar data being obtained by the second calendar client terminal adding corresponding event data to a designated date page on a calendar interface displayed on the second calendar client terminal, wherein the second calendar client terminal is a calendar client terminal logged in with the second user account (see; par. [0050] of Mitchell teaches pushing a shared calendar to multiple other users in order to, par. [0066]-[0069] update and propagate calendar data across linked calendars by modifying multiple aspects of the users calendar, fig. 13 provides an example of a user on display making changes to an event of a calendar that will be propagated and then pushed to other users.  Paragraph [0046] supports the fact that there are multiple distinct user accounts that can interact with the shared 


	Referring to Claim 18, Mitchell in further view of Hollars teaches a terminal for managing calendar data.  Claim 18 recites the same or similar limitations as those addressed above in claim 1, 8, and 17, Claim 18 is therefore rejected for the same reasons as set forth above in claim 1, 8, and 17.

	Referring to Claim 19, Mitchell in further view of Hollars teaches a terminal for managing calendar data.  Claim 19 recites the same or similar limitations as those addressed above in claim 1, 8, 15 and 17, Claim 18 is therefore rejected for the same reasons as set forth above in claim 1, 8, 15 and 17.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Carolan et al. (U.S. Patent Publication 2004/0172279 A1) discloses a system and method for objectively managing complex familial interactions and responsibilities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623